   Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 1 of 11




  Attachment A
(Screen Captures of Video
from West Side of Capitol)
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 2 of 11




                                               Attachment A-1




•   Black circled in yellow (wearing bill of red hat protruding from a green camouflage hood)
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 3 of 11




                                               Attachment A-2




•   Black circled in yellow (wearing bill of red hat protruding from a green camouflage hood)
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 4 of 11




                                               Attachment A-3




•   Black circled in yellow (wearing bill of red hat protruding from a green camouflage hood)
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 5 of 11




                                               Attachment A-4




•   Black circled in yellow (wearing bill of red hat protruding from a green camouflage hood and yellow glove at face)
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 6 of 11




                                               Attachment A-5




•   Black circled in yellow (wearing green camouflage jacket, with man in blue top touching face)
   Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 7 of 11




  Attachment B
(Screen Captures of Video
from East Side of Capitol)
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 8 of 11




                                                Attachment B-1




•   Black circled in yellow (wearing black skull cap and green camouflage jacket)
•   Positions of officers indicated with green arrows outlined in red
                      Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 9 of 11




                                                Attachment B-2




•   Black circled in yellow (wearing black skull cap with white writing on front and sunglasses)
•   Positions of officers indicated with green arrows outlined in red (wearing black skull caps)
Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 10 of 11




Attachment C
  (Picture of Knife)
Case 1:21-cr-00127-ABJ Document 20-1 Filed 04/01/21 Page 11 of 11
